DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims, 1-5, 7-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a feature amount of a tissue or cell in the target image; feature estimation processing of estimating a feature amount of an image dyed by another dyeing method different from the dyeing method of the target image by machine learning from a feature amount of a tissue or cell in the target image calculated by machine learning; and determination processing of determining presence or absence of a lesion and lesion probability for each of the target images by using a plurality of the feature amount”. 

The limitation – “determination processing of determining presence or absence of a lesion and lesion probability for each of the target images by using plurality of the feature amount”, appears to be directed at feature amounts present in multiple target images that contain cells or tissue. However, it is not clear as to if the “feature amounts” refer to one specific feature in one target image distinguished in its cell or tissue, or “feature amounts” are plurality of feature amounts in one particular target image. Therefore, Examiner suggests amending claims in order to explicitly define the term “feature amounts” in the limitations to distinguish if it relates to one specific feature amount in one target image and compounded in multiple target images or multiple feature amounts in multiple images in order render the claims definite. 

Dependent claims do not remedy the deficiencies introduced in independent claims. Therefore, claims 1-5, 7-11 and 13 are rejected similarly. 


Allowable Subject Matter
5.	Claims 12, 14 and 15 allowed over prior art.
6.	Claims 1-11 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190251330 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Pinalben Patel/Examiner, Art Unit 2661